PER CURIAM.
Affirmed. The trial court did not err in summarily denying appellant’s petition for rule 3.850 relief. The petition is insufficient on its face in that it does not set forth the date of the alleged crimes as they relate to the repeal of section 817.036, Florida Statutes (1978), effective October 1, 1987. See Shields v. State, 78 Fla. 524, 83 So. 391 (1919); Whatley v. State, 46 Fla. 145, 35 So. 80 (1903); Helmig v. State, 330 So.2d 246 (Fla. 1st DCA 1976).
LETTS, GAVIN K., HERSEY, GEORGE W., and DELL, JOHN W., Associate Judges, concur.